Citation Nr: 1826942	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-41 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision issued by the Department of Veterans Affairs (VA) Pension Center in St. Paul, Minnesota.  Jurisdiction has since been transferred to the Pension Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The appellant committed a felony in service and was discharged under conditions other than honorable.

2.  The appellant's discharge is a bar to VA benefits. 


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from service is a bar to the payment of VA compensation benefits.  38 U.S.C. §§ 101(2), 5303(b) (2014); 38 C.F.R. §§ 3.1, 3.12 (2017).

2.  The basic eligibility criteria for nonservice-connected pension benefits are not met.  38 U.S.C. §§ 101(12), 1501, 1521 (2014); 38 C.F.R. §§ 3.1, 3.2, 3.6, 3.102, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Merits of the Claim

The appellant is seeking entitlement to nonservice connected pension benefits.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  
38 U.S.C. §§ 101(2), 101(24) (2014); 38 C.F.R. §§ 3.1, 3.6 (2017).  For VA purposes, a "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C. § 101(2); 38 C.F.R. § 3.12.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (finding that 38 C.F.R. § 3.12 does not limit "dishonorable conditions" to only those cases where dishonorable discharge was adjudged). 

Specifically, there are two types of character of discharge bars: statutory bars found at 38 U.S.C. §5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 
38 C.F.R. §3.12(d).  These statutory and regulatory bars prevent entitlement to VA benefits.

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 C.F.R. § 3.12(c). 

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge order under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

As it prevents attainment of veteran status, a discharge under any of the aforementioned offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  See 38 C.F.R. § 3.12(b).

To establish basic eligibility for VA nonservice-connected pension, a veteran must meet the service requirement of wartime service; he or she must have served in the active military, naval, or air service (1) for ninety days or more during a period of war; or served during a period of war and was discharged or released from such service for a service-connected disability; (2) or served in the active military, naval, or air service for a period of ninety consecutive days or more and such period began or ended during a period of war; or (3) served in the active military, naval, or air service for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3) (2017).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not eligible for nonservice-connected pension benefits based upon his period of service.  

Review of the evidentiary record reveals that a July 1970 judgement from the North Carolina Superior Court found the appellant guilty of a felony for the possession of heroin.  The appellant was discharged from service under conditions other than honorable. 

An August 1973 RO administrative decision determined that the appellant's discharge for the period of service from August 1968 to October 1970 was under other than honorable conditions.  The appellant was charged with a felony for possession of heroin, plead guilty, and was convicted in North Carolina Superior Court.  The RO found no evidence that the appellant could not distinguish right from wrong or that he was not conscious of the act.  The appellant did not appeal this decision and it became final.

In June 2002, the RO issued another administrative decision that determined that the appellant's 1970 discharge was under other than honorable conditions and barred him from VA benefits.  The appellant did not appeal this decision and it became final. 

Accordingly, the appellant's character of discharge for the period of service from August 1970 to September 1975 was issued under dishonorable conditions, and is a complete bar to VA benefits.  See 38 U.S.C. § 5303(a).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to nonservice-connected pension is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


